STEPHENS, Circuit Judge.
Appeal from a judgment of the District Court dismissing a complaint to quiet title to certain realty in the State of Arizona. Jurisdiction of the Federal Courts is based upon diversity of citizenship and the requisite jurisdictional amount.
Plaintiff-appellant is the son of William B. Lount, deceased, and a grandson of Julia A. Lount, deceased. He claims an interest in the property in question as cestui que trust and contingent remainder-man under an' alleged trust created by the will of Julia A. Lount, deceased.
In the case of Collins v. Mosher, 9 Cir., 115 F.2d 900, decided by us this day, we had under consideration a like claim made by the assignee of Frances Lount, sister of appellant here. In that case we quoted the applicable provisions of the will of Julia A. Lount, deceased, and decided that no valid trust was created, and that even had there been a valid trust created, the appellant had not shown an interest in the property in question. The appellant in the instant case stands in no better position than the appellant in the Collins case, since it is settled law that an assignee stands in the same position as his assignor.
On the reasoning and authorities cited in the Collins case, supra, the judgment of the District Court dismissing appellant’s complaint in the instant case is affirmed.